DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 08, 2020 has been entered. Claims 1-2, 4-12, and 14 remain pending in the application.  The claim interpretation paragraphs are there for reference, and potential amendments. Currently, nothing is being interpreted under 35 U.S.C. 112(f).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattangadi et al (US 2014/0039276 A1) (hereinafter – Hattangadi).

Regarding claim 1, Hattangadi discloses An apparatus for evaluating a patient's vasculature, comprising (Abstract):
a processing unit configured to: receive intravascular measurement data acquired from a vessel of interest in the patient's vasculature (Para. [0028], “interface 170” and Para. [0031], “interface 176” and Para. [0054] – [0055], “In addition to using angiographic image data to estimate FFR, the proposed disclosure contemplates utilizing distal pressure sensors mounted on guidewires or catheters.” See also para. [0026], “Radiological image data acquired by the angiography/fluoroscopy c-arm 14 passes to an angiography/fluoroscopy processor 18 via transmission cable 16. The angiography/fluoroscopy processor 18 converts the received radiological image data received via the cable 16 into angiographic/fluoroscopic image data. The angiographic/fluoroscopic ("radiological") image data is initially stored within the processor 18.”);
retrieve a reference value of a health parameter (Para. [0054], “In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related ;
retrieve a patient-specific value of the health parameter from a patient database (Para. [0056], “In a further aspect, the above anatomic data derived from angiographic images and flow data derived from the changes in flow of the contrast media may be saved to a database along with sensor data that includes pressure measurements taken by pressure sensors positioned distally of the lesion and intravascular imaging data.”);
determine a patient-specific correction factor based on the reference value and the patient-specific value (Para. [0054], “In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.” Correlating the data to the database is determining a correction factor.);
apply the patient-specific correction factor to the intravascular measurement data (Para. [0027], “processor 26” and Para. [0029], “computing device 172” and Para. [0056] – [0058], “Such a database of empirical data may operate to calibrate for errors in algorithms for determining a fractional flow reserve. In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.”); and
output the corrected intravascular measurement data to a display in communication with the processing unit (Para. [0027], “The output of processor 26 may be stored in memory 40 and/or displayed on display 50.”).
Regarding claim 2, Hattangadi discloses Apparatus according to claim 1, wherein the intravascular measurement data is acquired by a measurement of a Fractional Flow Reserve (FFR) and/or an Instantaneous wave-Free Ratio (iFR) (Para. [0053] – [0061], “Specifically, traditional pressure measurements with such guidewire mounted pressure sensors may be taken utilizing hyperemic agents, .
Regarding claim 4, Hattangadi discloses Apparatus according to claim 1, wherein the patient-specific correction factor is related to an aortic pressure value and/or a resistance of a microvasculature of the patient (Para. [0059], “The measurements, along with the sensed aortic pressure, and the calculated anatomic FFR values are saved to the patient database at step 706.”).
Regarding claim 5, Hattangadi discloses Apparatus according to claim 1, wherein the processing unit is configured to determine the patient-specific correction factor using a machine learning algorithm (Para. [0056], “Such a database of empirical data may operate to calibrate for errors in algorithms for determining a fractional flow reserve.”);
wherein the patient-specific value of the health parameter is situated within a patient data matrix that is input into the machine learning algorithm for training the algorithm (Para. [0058], “In another aspect, the database of FFR data and associated degrees of error may be used to train the algorithms for assessing FFR.”);
and wherein the patient-specific correction factor comprises a prediction of the patient-specific correction factor by the machine learning algorithm based on said training (Para. [0059], “As the FFR database is populated with sensed data from multiple patients, queries may be run against the database information to determine best approximations for FFR for a vessel with the closest matching parameters based on less than all of the sensed data parameters.”).
Regarding claim 6, Hattangadi discloses Apparatus according to claim 5, wherein the training of the algorithm further comprises an input of first, pressure-based values and second, flow-based values to the machine learning algorithm (Para. [0056], “In a further aspect, the above anatomic data derived from angiographic images and flow data derived from the changes in flow of the contrast media .
Regarding claim 7, Hattangadi discloses Apparatus according to claim 5, wherein the patient data matrix comprises one or more of historic patient data, patient- specific data that has been acquired using a medical measurement modality, patient-specific personal data and/or patient-specific treatment data (Para. [0056], “Such a database of empirical data may operate to calibrate for errors in algorithms for determining a fractional flow reserve. In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.”).
Regarding claim 8, Hattangadi discloses Apparatus according to claim 1, wherein the processing unit is configured to determine the patient-specific correction factor by comparing the reference value of the health parameter and the patient-specific value the health parameter to one another (Para. [0056], “Such a database of empirical data may operate to calibrate for errors in algorithms for determining a fractional flow reserve. In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.”).
Regarding claim 9, Hattangadi discloses Apparatus according to claim 8, wherein the patient-specific value of the health parameter comprises a hemodynamic parameter derived on the basis of at least one image data of the patient's vasculature (Para. [0027], “Angiographic image data can be passed to image data memory 40 via communication line 34. Image data memory 40 may have one or more data portions 36, 38 and 42. Additional processing of the image data including calculations of vessel anatomy, flow rates, fractional flow reserves (FFR), etc. may be performed by processor 26 utilizing data stored in memory 40.”).
Regarding claim 10, Hattangadi discloses A system for evaluating a patient's vasculature, the system comprising (Abstract):
an apparatus for evaluating a patient's vasculature according to claim 1 (See claim 1 above);
and the patient database (Para. [0053], “In some instances, one or more of the factors discussed above are utilized to best match the current vessel being evaluated to a corresponding vessel of a look-up table or database in order to estimate the FFR or flow ratio of the current vessel.” And Para. [0029], “The interface 170 is communicatively coupled to a computing device 172 via a connection 174. Computing device 172 is generally representative of any device suitable for performing the processing and analysis techniques discussed within the present disclosure.”).
Regarding claim 12, Hattangadi discloses Method for evaluating a patient's vasculature, the method comprising the steps of (Abstract):
receiving intravascular measurement data acquired from a vessel of interest in the patient's vasculature (Para. [0028], “interface 170” and Para. [0031], “interface 176” and Para. [0054] – [0055], “In addition to using angiographic image data to estimate FFR, the proposed disclosure contemplates utilizing distal pressure sensors mounted on guidewires or catheters.” See also para. [0026], “Radiological image data acquired by the angiography/fluoroscopy c-arm 14 passes to an angiography/fluoroscopy processor 18 via transmission cable 16. The angiography/fluoroscopy processor 18 converts the received radiological image data received via the cable 16 into angiographic/fluoroscopic image data. The angiographic/fluoroscopic ("radiological") image data is initially stored within the processor 18.”);
retrieving a reference value of a health parameter (Para. [0054], “In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.” There is a database that shows reference values and patient specific values.);
retrieve a patient-specific value of the health parameter from a patient database (Para. [0056], “In a further aspect, the above anatomic data derived from angiographic images and flow data derived from the changes in flow of the contrast media may be saved to a database along with sensor data that includes pressure measurements taken by pressure sensors positioned distally of the lesion and intravascular imaging data.”);
determining a patient-specific correction factor based on the reference value and the patient-specific value (Para. [0054], “In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.” Correlating the data to the database is determining a correction factor.);
applying the patient-specific correction factor to the intravascular measurement data (Para. [0027], “processor 26” and Para. [0029], “computing device 172” and Para. [0056] – [0058], “Such a database of empirical data may operate to calibrate for errors in algorithms for determining a fractional flow reserve. In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.”); and
outputting the corrected intravascular measurement data to a display (Para. [0027], “The output of processor 26 may be stored in memory 40 and/or displayed on display 50.”).
Regarding claim 14, Hattangadi discloses A non-transitory computer-readable medium, having program code recorded thereon, the program code comprising (Abstract):
code for causing an apparatus to receive intravascular measurement data acquired from a vessel of interest in a patient's vasculature (Para. [0028], “interface 170” and Para. [0031], “interface 176” and Para. [0054] – [0055], “In addition to using angiographic image data to estimate FFR, the proposed disclosure contemplates utilizing distal pressure sensors mounted on guidewires or catheters.” See also para. [0026], “Radiological image data acquired by the angiography/fluoroscopy c-arm 14 passes to an angiography/fluoroscopy processor 18 via transmission cable 16. The ;
code for causing the apparatus to retrieve a reference value of a health parameter (Para. [0054], “In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.” There is a database that shows reference values and patient specific values.);
code for causing the apparatus to retrieve a patient-specific value of the health parameter from a patient database (Para. [0056], “In a further aspect, the above anatomic data derived from angiographic images and flow data derived from the changes in flow of the contrast media may be saved to a database along with sensor data that includes pressure measurements taken by pressure sensors positioned distally of the lesion and intravascular imaging data.”);
code for causing the apparatus to determine a patient-specific correction factor based on the reference value and the patient-specific value (Para. [0054], “In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.” Correlating the data to the database is determining a correction factor.);
and code for causing the apparatus to apply the patient-specific correction factor to the intravascular measurement data (Para. [0027], “processor 26” and Para. [0029], “computing device 172” and Para. [0056] – [0058], “Such a database of empirical data may operate to calibrate for errors in algorithms for determining a fractional flow reserve. In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hattangadi et al (US 2014/0039276 A1) (hereinafter – Hattangadi) in view of Hume et al (US 2013/0047113 A1).

Regarding claim 11, Hattangadi discloses System according to claim 10, Hattengadi fails to disclose wherein the patient database comprises a Picture Archiving and Communication System (PACS) and/or a Hospital Information System (HIS) and/or a Radiology Information System (RIS).
However, in the same field of endeavor, Hume teaches wherein the patient database comprises a Picture Archiving and Communication System (PACS) and/or a Hospital Information System (HIS) and/or a Radiology Information System (RIS) (Para. [0032], “Referring now to the figures, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Hattangadi to include a specific database as taught by Hume in order to access common patient databases by anyone (Para. [0032], “Any number of users/clinicians, including without limitation nurses, doctors, hospital administrators, etc., who have different data needs, may access the graphical interface platform 122, and information provided on the graphical interface platform 122 can be configured accordingly.”).

Response to Arguments
Applicant's arguments filed December 08, 2020 have been fully considered but they are not persuasive. 
Applicant asserts that Hattangadi does not disclose or suggest “An apparatus for evaluating a patient's vasculature, comprising a processing unit configured to: receive intravascular measurement data acquired from a vessel of interest in the patient's vasculature; retrieve a reference value of a health parameter; retrieve a patient-specific value of the health parameter from a patient database; determine a patient-specific correction factor based on the reference value and the patient-specific value; apply the patient-specific correction factor to the intravascular measurement data; and output the corrected intravascular measurement data to a display in communication with the processing unit.” Examiner respectfully disagrees, see citations above. Hattangadi clearly discloses obtaining reference values to be compared to values measured specifically for a patient, and comparing those values and applying a 

In a further aspect, the above anatomic data derived from angiographic images and flow data derived from the changes in flow of the contrast media may be saved to a database along with sensor data that includes pressure measurements taken by pressure sensors positioned distally of the lesion and intravascular imaging data. Such a database of empirical data may operate to calibrate for errors in algorithms for determining a fractional flow reserve. In one aspect, the database of correlated data may be utilized to determine a degree of error for the anatomic or flow-related fractional flow reserve of a current patient.

With respect to Applicant’s arguments regarding claim 11, the arguments are moot since claim 1 is anticipated by Hattangadi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791